Mr. Justice Thomas delivered the opinion of the court: It is admitted by the State that claimant is secretary of the Industrial Commission of Illinois, that he was duly appointed secretary May 1, 1923, and has continuously acted and fulfilled the duties of the office of secretary of the commission ever since his appointment; that up to October 31, 1924, his salary was paid at the rate of $5,000.00 per year, and since that date at the rate of $4,000.00 per year. Section 14 of the Workmen’s Compensation Act provides that the salary of the secretary of the commission shall be $5,000.00 per year. No evidence was taken in this case. The declaration sets out the facts, and is verified by claimant. It appears that the legislature only appropriated $4,000.00 per year for the payment of the salary of claimant, which left a deficit of $666.67 on the 30th day of June, 1925, due claimant. It is for this deficit this claim is filed. The law having fixed claimant’s salary at $5,000.00 per year, it is the duty of the legislature to have made an appropriation sufficient to pay it. Not having done so, and claimant not having been paid the full amount of salary due him, it is the duty of this court to award him the amount of such deficiency. The claimant is therefore awarded the sum of $666.67.